DETAILED ACTION
This Office action is in reply to correspondence filed 12 August 2022 in regard to application no. 17/332,700.  Claims 2 and 9 have been cancelled.  Claims 1, 3-8 and 10-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, and under § 103 based on various combinations of these references: Ritchey et al., Solari, Narayanaswamy et al., Nardi, Narasimhan et al. and Iyer et al.  As the claims have been amended, further search and consideration were conducted.
In regard to § 101, the claims all now include selecting a component of an algorithm (deemed an “AI solution” in the claims) based on analysis of one of several regions of a human neocortex in order to simulate human behavior.  This is sufficiently specific to go beyond generally linking the previously-construed abstract idea to a particular technological environment, referring to MPEP § 2106.05(h).  Though the claims continue to recite abstraction as previously set forth, they now integrate the abstract idea into a practical application, and therefore are no longer directed to the abstract idea.  As such, the rejection is withdrawn.
In regard to § 103, and in addition to the prior art previously made of record, Werbos (WIPO Publication No. 97/46929) discloses an intelligent decision and control system. [title] It uses a “time-delay neural network” to perform “neuroidentification” for “humans able to control [a] simulation” of a vehicle.  (See printed snippet.)
Shuart (U.S. Publication No. 2020/0234605, filed 16 December 2019) discloses a telecommunications-based cognitive linkage method [title] that uses language to determine a person’s mental activity during a mental task. [0072] It uses “artificial intelligence” that determines from a person making a “change [to] a previous response” to “understand the reasoning” of a person “taking an action in [a] simulated reality”. [claim 16]
But none of these, alone or if combined, disclose every feature of the present invention, and in particular the elements recited above in regard to the withdrawal of the § 101 rejections, in combination with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694